1                                                         HONORABLE THOMAS O. RICE
     LAWRENCE H. HASKELL
2     Prosecuting Attorney
3
     CHRISTOPHER ANDERSON
      Sr. Deputy Prosecuting Attorney
4    Spokane County Prosecuting Attorney’s Office
     W. 1115 Broadway, 2nd Floor
5    Spokane, Washington 99260
     (509) 477-5764
6

7    Attorneys for Defendant Ozzie Knezovich

8                            UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF WASHINGTON
10
       CHRIST’S CHURCH OF MT.                         )
11     SPOKANE; WESTGATE CHAPEL,                      )     No. 2:20-CV-197-TOR
                                                      )
12                          Plaintiffs,               )     DECLARATION OF
       v.                                             )     SHERIFF OZZIE
13
                                                      )     KNEZOVICH
14     JAY INSLEE, et al.                             )
                                                      )
15                          Defendants.               )
16          I, OZZIE KNEZOVICH, declare under the penalty of the laws of the State of
17   Washington that the following statements are true and correct to the best of my knowledge
18
     and belief:
19
            1.     I am above the age of 18 and competent to testify to the matters stated herein,
20
     which are based on my own personal knowledge.
21
            2.     I am one of the Defendants in this matter.
22
            3.     I am the duly elected Sheriff for Spokane County.
23

24
     DECLARATION OF OZZIE KNEZOVICH
     Page 1 of 4
1           4.     In March 2020, after Governor Inslee issued his initial “Stay Home, Stay

2    Healthy” proclamation, I met with my command staff and other local agencies to determine
3    the best approach to accomplish the goals of the Governor’s proclamation.
4
            5.     In conjunction with other local jurisdictions and the Spokane Regional
5
     Health District (SRHD), a plan was developed to address reports of non-compliance with
6
     the Governor’s proclamation.
7
            6.    The plan focused primarily on providing education to the community on how
8
     to comply with the Governor’s proclamations. The primary goal of the plan is to achieve
9
     voluntary compliance with the Governor’s proclamations through education and
10
     collaboration with the community. The Spokane County Sheriff’s Office has worked with
11

12   other religious organizations to help them facilitate religious services in compliance with

13   the Governor’s proclamations.

14         7.     The role of the Spokane County Sheriff’s Office is to contact organizations

15   that have received complaints of non-compliance and educate those organizations on how
16   to become and remain compliant.
17
           8.     Based upon the limited resources and manpower of my office, I have directed
18
     my deputies to respond to complaints of violations of the Governor’s Proclamations but
19
     not to proactively monitor for organizations operating in contravention of the Governor’s
20
     Proclamations.
21
            9.     The plan contemplates that in the event an organization repeatedly and
22
     consistently refused to comply with the Governor’s proclamation, law enforcement would
23

24
     DECLARATION OF OZZIE KNEZOVICH
     Page 2 of 4
1                              CERTIFICATE OF SERVICE
2

3
           I hereby certify that on December 22, 2020, I electronically filed the

4    foregoing with the Clerk of the Court using the CM/ECF System, which in turn

5    automatically generated a Notice of Electronic Filing (NEF) to all parties in the
6
     case who are registered users of the CM/ECF system. The NEF for the foregoing
7
     specifically identifies recipients of electronic notice.
8

9                                             LAWRENCE H. HASKELL
10
                                              Spokane County Prosecuting Attorney

11                                             s/Christopher Anderson
12                                            Christopher Anderson, WSBA#45361
                                              Attorneys for Defendant Ozzie Knezovich
13                                            Spokane County Prosecuting Atty’s Office
                                              W. 1115 Broadway Avenue
14                                            Spokane, Washington 99260
                                              Telephone: (509) 477-5764
15
                                              Fax: (509) 477-3672
16                                            Email: canderson@spokanecounty.org

17

18

19

20

21

22

23

24
     DECLARATION OF OZZIE KNEZOVICH
     Page 4 of 4
